Korsmo, J.
¶19 (dissenting) — The statute is quite clear. RCW 26.19.080(3) is a reimbursement statute, not a set-off provision for reducing unpaid debts. One has to pay in order to play. Mr. Fairchild has not paid. He does not get to play.
¶20 In relevant part, the statute has this to say about overpayment of day-care and special child rearing expenses:
If an obligor pays court or administratively ordered day care or special child rearing expenses that are not actually incurred, the obligee must reimburse the obligor for the overpayment if the overpayment amounts to at least twenty percent of the obligor’s annual day care or special child rearing expenses. The obligor may institute an action in the superior court . . . for reimbursement of day care or special child rearing expense overpayments that amount to twenty percent or more of the obligor’s annual day care and special child rearing expenses. *835Any ordered overpayment reimbursement shall be applied first as an offset to child support arrearages of the obligor.
RCW 26.19.080(3) (partial) (emphasis added).
¶21 The key words here, emphasized above, are “pays,” “overpayment,” and “reimbursement.” They show that the Legislature intended that only people who have paid the disputed expense can seek reimbursement. Indeed, the statutory scheme contemplates that only substantial over-payments exceeding 20 percent of the annual obligation would be subject to refund, and it establishes a refund process that focuses on applying the overpayments to future support obligations. This statute does not set up a mechanism for reducing unpaid debt. It also is not concerned about minor overpayments, thus the 20 percent excess payment threshold for invoking court involvement. The Legislature simply did not create this provision for the purpose of adjusting past unpaid obligations.
¶22 Accordingly, one who has not paid, let alone substantially overpaid by 20 percent of the annual obligation, has no ability to invoke the court’s authority to command repayment. Mr. Fairchild has not shown (or even alleged) that he overpaid by 20 percent in any one year. Thus, the trial court had no authority to hear the motion and Ms. Davis had no obligation to account for ancient expenses. The trial judge on revision properly denied the motion for reimbursement.
¶23 Even if the statutory reimbursement provision had been properly invoked, the trial court also should still be affirmed on its laches theory. It simply is not reasonable, as the trial judge recognized in her ruling on the revision motion, for the father to pop up after 15 years and fault the mother for not having kept detailed records of day-care expenses dating to the George H.W. Bush administration. Under those circumstances, the trial court certainly had the discretion to consider the mother’s best recollections of what was paid and when.1 If the father could seek equitable *836consideration from the trial court, the mother could as well. The question is not whether Ms. Davis argued laches in this court. The question is whether she argued the theory in the trial court. She did — and the trial judge found the argument compelling. The trial court thus did not err in accepting the mother’s declaration about her recall of expenses paid.
¶24 Because Mr. Fairchild did not establish that he had overpaid by 20 percent and because there is nothing inherently unfair about considering a declaration about 15 year old day-care expenses under the facts of this case, the order denying reimbursement should be affirmed. Since the majority concludes otherwise, I respectfully dissent.

 While the original support order indicated the mother could be called upon to account for the day-care expenses, nothing in that order requires the accounting to he made by specific types of records.